[Cite as State v. Jackson, 2022-Ohio-807.]

                                    COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 110005
                         v.                      :

STEFHAN JACKSON,                                 :

                 Defendant-Appellant.            :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                Case Nos. CR-19-639118-A, CR-19-643684-A, CR-20-648275-A,
               CR-20-648276-A, CR-20-648277-A, and CR-20-650761-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Karen Greene, Assistant Prosecuting
                 Attorney, for appellee.

                 Brian R. McGraw, for appellant.


MICHELLE J. SHEEHAN, J.:

                 Appellant Stefhan Jackson appeals the indefinite sentence of 20 to 23

years imprisonment and the amount of restitution ordered for his convictions in six

felony cases.        Because this court overruled the arguments Jackson raises in
challenging his sentence in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

Ohio-470 (en banc), and because we do not find plain error in the restitution ordered

by the trial court, we affirm Jackson’s convictions.

I. Procedural History and Facts

             On August 19, 2020, Jackson entered into a plea bargain with the state

in six cases. In total, Jackson pleaded guilty to four counts of aggravated robbery,

two counts of felonious assault, one count of aggravated burglary, and one count of

burglary as well as multiple one- and three-year firearm specifications. On

September 21, 2002, the trial court ordered Jackson to serve an aggregate prison

sentence of 20 to 23 years.

             Only one of Jackson’s cases was subject to the indefinite sentencing

provisions enacted in the Reagan Tokes Law as defined under R.C. 2901.011. In

Cuyahoga C.P. No. CR-20-650761, Jackson entered pleas of guilty to burglary in

violation of R.C. 2911.12(A)(1) with a three-year firearm specification and to

felonious assault in violation of R.C. 2903.11(A)(2). The trial court sentenced him

to serve the three-year firearm specification prior to a sentence of six-to-nine years’

imprisonment on the count of burglary. This sentence was ordered to be served

consecutively to all other sentences imposed.

             In addition to imposing prison sentences in Jackson’s cases, the trial

court ordered him to pay following amounts of restitution to his victims:

      Cuyahoga C.P. No. CR-19-639118 $ 167.00
      Cuyahoga C.P. No. CR-19-643684 $ 500.00
      Cuyahoga C.P. No. CR-20-648275 $ 270.00
      Cuyahoga C.P. No. CR-20-648277 $ 300.00
      Cuyahoga C.P. No. CR-20-650761 $ 2,000.00

II. LAW AND ARGUMENT

             Jackson raises two assignments of error in this appeal. The first

challenges the constitutionality of the Reagan Tokes Law. The second alleges that

the state’s offer of proof as to the amount of restitution ordered was insufficient. The

first assignment of error reads:

      The indefinite sentencing scheme set forth in the Reagan Tokes Law
      and imposed by the trial court in this case violates the federal and
      state constitutions.

             Jackson makes no specific argument about the prison sentences

imposed other than raising the constitutionality of the Reagan Tokes Law as

imposed in Cuyahoga C.P. No. CR-20-650761. He does argue that the Reagan Tokes

Law is unconstitutional because it violates the doctrine of separation of powers and

his right to due process.     In Delvallie, supra, this court examined Jackson’s

arguments and overruled these arguments en banc. Delvallie, 2022-Ohio-470, at

¶ 17. As the trial court imposed a sentence under the Reagan Tokes Law in Cuyahoga

C.P. No. CR-20-650761, we affirm the sentence imposed by the trial court and

overrule Jackson’s first assignment of error.

             The second assignment of error reads:

      The state did not provide sufficient proof for the court to order
      restitution.

             Jackson argues that the amount of restitution ordered in his several

cases amounted to estimates and because he did not agree to the amounts, the
restitution orders should be vacated. The state argues that the court properly

ordered restitution in accord with R.C. 2929.28 where the amount of restitution in

each case was based on the request of the victim through the prosecutor and where

Jackson did not object to the restitution ordered.

             At sentencing in each of the cases, the state requested an amount of

restitution for the several victims. As to each request for restitution, the trial court

inquired of Jackson’s counsel whether he had information as to the amount of

restitution. Counsel replied in each of the five cases that he had information as to

the amount requested and had “no information to the contrary.” Because counsel

did not object to the amount of restitution requested, Jackson has waived all but

plain error review. State v. Canales, 8th Dist. Cuyahoga No. 105514, 2017-Ohio-

8735, ¶ 21. “Plain errors or defects affecting substantial rights may be noticed

although they were not brought to the attention of the court.” Crim.R. 52(B). Plain

error will only be noticed in exceptional circumstances to prevent a manifest

miscarriage of justice. Canales at ¶ 23. “Where a defendant does not argue plain

error on appeal, the appellate court need not consider the issue.” State v. Speights,

8th Dist. Cuyahoga No. 109733, 2021-Ohio-1194, ¶ 14.

               Although Jackson has not alleged plain error, we elect to address his

arguments. “[W]e review a lower court’s order of restitution for an abuse of

discretion.” State v. Lalain, 8th Dist. Cuyahoga No. 95857, 2011-Ohio-4813, citing

State v. Marbury, 104 Ohio App.3d 179, 661 N.E.2d 271 (8th Dist.1995). “[T]he term

‘abuse of discretion’ implies that the court’s attitude was unreasonable, arbitrary or
unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140

(1983). To determine the amount of restitution in a felony case, R.C. 2929.18(A)(1)

provides in relevant part the process for the court as follows:

      If the court imposes restitution, at sentencing, the court shall
      determine the amount of restitution to be made by the offender. If the
      court imposes restitution, the court may base the amount of
      restitution it orders on an amount recommended by the victim, the
      offender, a presentence investigation report, estimates or receipts
      indicating the cost of repairing or replacing property, and other
      information, provided that the amount the court orders as restitution
      shall not exceed the amount of the economic loss suffered by the
      victim as a direct and proximate result of the commission of the
      offense. * * * If the court decides to impose restitution, the court shall
      hold a hearing on restitution if the offender, victim, or survivor
      disputes the amount.

(Emphasis added.)

              A victim’s testimony has been found to be competent, credible

evidence sufficient to support an order of restitution without any other evidence.

State v. Jones, 10th Dist. Franklin No. 15AP-45, 2015-Ohio-3983, ¶ 16. In addition,

the state filed a sentencing memorandum addressing the restitution in each case.

There was a presentence-investigation report prepared and reviewed by the trial

court and Jackson’s counsel. Counsel did not question or challenge the amounts of

restitution. Finally, the amounts of restitution ordered in these crimes is not

extraordinary. Accordingly, we find no plain error in the trial court’s determination

of the amount restitution ordered.       Jackson’s second assignment of error is

overruled.
III. CONCLUSION

              Because this court has en banc overruled the arguments Jackson

raises in this appeal, we affirm the prison sentences imposed in Cuyahoga C.P. No.

CR-20-650761. Because we do not find plain error in the trial court’s imposition of

restitution, we also affirm the convictions in Cuyahoga C.P. Nos. CR-19-639118, CR-

19-643684, CR-20-648275, CR-20-648276, and CR-20-648277.

              Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

convictions having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



______________________________
MICHELLE J. SHEEHAN, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
EILEEN A. GALLAGHER, J., CONCUR